EXHIBIT 10.1

SECOND AMENDMENT TO CREDIT AGREEMENT

THIS SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”), dated as of
November 13, 2008, is by and among OSI SYSTEMS, INC., a California corporation
(the “Borrower”), the Domestic Subsidiaries of the Borrower as may from time to
time become a party hereto (collectively, the “Guarantors”), and WACHOVIA BANK,
NATIONAL ASSOCIATION, as administrative agent on behalf of the Lenders under the
Credit Agreement (as hereinafter defined) (in such capacity, the “Administrative
Agent”). Capitalized terms used herein and not otherwise defined herein shall
have the meanings ascribed thereto in the Credit Agreement.

W I T N E S S E T H

WHEREAS, the Borrower, the Guarantors, certain banks and financial institutions
from time to time party thereto (the “Lenders”) and the Administrative Agent are
parties to that certain Credit Agreement dated as of July 27, 2007 (as amended,
modified, extended, restated, replaced, or supplemented from time to time, the
“Credit Agreement”);

WHEREAS, the Credit Parties have requested that the Lenders amend certain
provisions of the Credit Agreement; and

WHEREAS, the Required Lenders are willing to make such amendments to the Credit
Agreement, subject to the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the agreements hereinafter set forth, and
for other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, the parties hereto agree as follows:

ARTICLE I

AMENDMENTS TO CREDIT AGREEMENT

1.1 Amendment to Definition of Excess Cash Flow. The definition of Excess Cash
Flow is hereby amended and restated in its entirety to read as follows:

“Excess Cash Flow” shall mean, with respect to any fiscal year of the Borrower,
for the Borrower and its Subsidiaries on a Consolidated basis, an amount equal
to, without duplication, (a) cash flow from operations for the Borrower and its
Subsidiaries on a Consolidated basis for such period minus (b) Consolidated
Capital Expenditures for such period minus (c) optional prepayments of the Term
Loan and of the Revolving Loans (to the extent accompanied by a corresponding
reduction of the Revolving Commitments) made during such period minus
(d) License Fees for such period minus (e) Scheduled Funded Debt Payments minus
(f) cash consideration paid in connection with Permitted Acquisitions, including
any earnout payments made during such period minus (g) fees paid in relation to
this Agreement minus (h) Restricted Payments made during such period to the
extent permitted by Section 6.10(d).

1.2 Amendment to Definition of Foreign Currency. The definition of Foreign
Currency is hereby amended and restated in its entirety to read as follows:

“Foreign Currency” shall mean any of the following: (a) Euro, Sterling and
Canadian Dollars and (b) any other currency that is freely tradable and
convertible into Dollars that is approved by the applicable Issuing Lender and
the Administrative Agent.



--------------------------------------------------------------------------------

1.3 Amendment to Definition of LOC Obligations. The definition of LOC
Obligations is hereby amended and restated in its entirety to read as follows:

“LOC Obligations” shall mean, at any date of determination, the sum of (a) with
respect to all Letters of Credit issued in Dollars, the Dollar Equivalent of the
maximum amount which is, or at any time thereafter may become, available to be
drawn under such Letters of Credit then outstanding, assuming compliance with
all requirements for drawings referred to in such Letters of Credit, (b) with
respect to all Letters of Credit issued in a Foreign Currency, the Dollar
Equivalent of the maximum amount which is, or at any time thereafter may become,
available to be drawn under such Letter of Credit then outstanding, assuming
compliance with all requirements for drawings referred to in such Letters of
Credit and (c) the aggregate amount of all drawings under Letters of Credit
honored by the Issuing Lender but not theretofore reimbursed.

1.4 Amendment to Definition of Permitted Acquisition. Clause (v) of the
definition of Permitted Acquisition is hereby amended and restated in its
entirety to read as follows:

(v)(A) for any Permitted Acquisition with total consideration greater than
$10,000,000, the Target shall have earnings before interest, taxes, depreciation
and amortization (using the methodology applied in the calculation of
Consolidated EBITDA) for the four fiscal quarter period ending prior to the
acquisition date in an amount greater than $0 and (B) for any Permitted
Acquisition with total consideration less than or equal to $10,000,000, the
Target shall have earnings before interest, taxes, depreciation and amortization
(using the methodology applied in the calculation of Consolidated EBITDA) for
the four fiscal quarter period ending prior to the acquisition date in an amount
greater than negative $3,000,000.

1.5 Amendment to Section 1.6(b). Section 1.6(b) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(b) Any request for a Letter of Credit in a currency other than Dollars shall be
made to the Administrative Agent and the applicable Issuing Lender, not later
than 11:00 A.M., five (5) Business Days prior to the date of the desired L/C
Credit Extension (or such other time or date as may be agreed by the
Administrative Agent and the applicable Issuing Lender, in their sole
discretion). The Administrative Agent and the applicable Issuing Lender shall
promptly notify the Borrower of the response to any request pursuant to this
Section.

1.6 Amendment to Section 2.3(j). Section 2.3(j) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(j) The Borrower may request, and any Issuing Lender may issue, Letters of
Credit denominated in any Foreign Currency (any such Letter of Credit, a
“Foreign Currency Letter of Credit”), subject to the following provisions:

1.7 Amendment to Section 2.3(j)(iii). Section 2.3(j)(iii) of the Credit
Agreement is hereby amended and restated in its entirety to read as follows:

(iii) Reserved.

1.8 Amendment to Section 2.3(j)(v). Section 2.3(j)(v) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(v) within five days of demand therefor by the applicable Issuing Lender, the
Borrower shall reimburse such Issuing Lender for any Foreign Currency Letter of
Credit, for any costs, expenses, losses or liabilities (including foreign
currency exchange costs and losses) incurred by such Issuing Lender in
connection with any drawing under such Foreign Currency Letter of Credit and the
reimbursement of such drawing in Dollars rather than the applicable Foreign
Currency, including, without limitation, any costs, expenses, losses or
liabilities resulting from the determination of the Spot Rate two Business Days
prior to the date a drawing under such Foreign Currency Letter of Credit is
reimbursed.



--------------------------------------------------------------------------------

1.9 Amendment to Section 2.3. A new clause (k) shall be added to the end of
Section 2.3 of the Credit Agreement to read as follows:

(k) Issuing Lenders. Each Issuing Lender shall (i) prior to the issuance,
renewal or extension of any Letter of Credit, receive written confirmation from
the Administrative Agent that such issuance, renewal or extension meets the
requirements set forth in Section 2.3, (ii) provide to the Administrative Agent,
upon the issuance, renewal or extension of any Letter of Credit and on a monthly
basis, a report that details the activity with respect to each Letter of Credit
issued by such Issuing Lender (including an indication of the maximum amount
then in effect with respect to each such Letter of Credit) and (iii) upon the
Administrative Agent’s request, any other documentation relating to any such
Letter of Credit (including, without limitation, copies of such Letters of
Credit).

1.10 Amendment to Section 6.1(i). Section 6.1(i)(A) of the Credit Agreement is
hereby amended and restated in its entirety to read as follows:

(i) (A) Foreign Subsidiaries organized under the laws of the United Kingdom may
incur cash borrowings (excluding Foreign Mortgage Indebtedness) in an aggregate
amount not to exceed $15,000,000,

1.11 Amendment to Section 6.10. Section 6.10 of the Credit Agreement is hereby
amended and restated in its entirety to read as follows:

Section 6.10 Restricted Payments.

The Credit Parties will not, nor will they permit any Subsidiary to, directly or
indirectly, declare, order, make or set apart any sum for or pay any Restricted
Payment, except (a) to make dividends payable solely in the same class of Equity
Interest of such Person, (b) to make dividends or other distributions payable to
the Credit Parties (directly or indirectly through its Subsidiaries), (c) so
long as (i) no Default or Event of Default shall have occurred and be continuing
or would result therefrom and (ii) the Borrower shall be in pro forma compliance
with the financial covenants set forth in Sections 5.9 after giving effect to
any such payment, the Credit Parties may (A) effectuate the Specified
Investment, (B) purchase shares (or the equivalent, or rights to acquire shares
or the equivalent) held by directors, officers and employees of such Credit
Party and (C) make interest payments with respect to Subordinated Debt and
(d) so long as (i) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (ii) the Borrower shall be in pro forma
compliance with the financial covenants set forth in Sections 5.9 after giving
effect to any such repurchase, (iii) after giving effect to such repurchase,
there shall be at least $25,000,000 of Revolver Availability and (iv) after
giving effect to any such repurchase on a Pro Forma Basis, the Borrower shall
have a Consolidated Leverage Ratio of less than or equal to 2.00 to 1.0, the
Borrower may repurchase shares of its Equity Interests in an aggregate amount
not to exceed $25,000,000 during the term of this Agreement as measured by the
purchase price paid by the Borrower for such Equity Interests.

ARTICLE II

CONDITIONS TO EFFECTIVENESS

2.1 Closing Conditions. This Amendment shall become effective as of the day and
year set forth above (the “Amendment Effective Date”) upon satisfaction of the
following conditions (in form and substance reasonably acceptable to the
Administrative Agent):

(a) Executed Amendment. Receipt by the Administrative Agent of counterparts of
this Amendment executed by a duly authorized officer of each party hereto.

(b) Executed Lender Consents. Receipt by the Administrative Agent of executed
lender consents, in substantially the form of Exhibit A attached hereto (each a
“Lender Consent”), from the Required Lenders authorizing the Administrative
Agent to enter into this Amendment on their behalf. The delivery by the
Administrative Agent of its signature page to this Amendment shall constitute
conclusive evidence that the consents from the Required Lenders have been
obtained.



--------------------------------------------------------------------------------

(c) Fees and Expenses. The Administrative Agent shall have received from the
Borrower, on behalf of each Lender that executes and delivers a Lender Consent
to the Administrative Agent by 5:00 p.m. (Charlotte, NC time) on November 14, an
amendment fee in an amount equal to five (5) basis points on (i) the aggregate
Revolving Commitments of such approving Revolving Lenders and (ii) the
outstanding principal amount of the Term Loan held by such approving Term Loan
Lenders. In addition, the Administrative Agent shall have received from the
Borrower such other fees and expenses that are payable in connection with the
consummation of the transactions contemplated hereby, including, without
limitation, the reasonable fees and expenses of Moore & Van Allen PLLC.

ARTICLE III

MISCELLANEOUS

3.1 Amended Terms. On and after the Amendment Effective Date, all references to
the Credit Agreement in each of the Credit Documents shall hereafter mean the
Credit Agreement as amended by this Amendment. Except as specifically amended
hereby or otherwise agreed, the Credit Agreement is hereby ratified and
confirmed and shall remain in full force and effect according to its terms.

3.2 Representations and Warranties of Credit Parties. Each of the Credit Parties
represents and warrants as follows:

(a) It has taken all necessary action to authorize the execution, delivery and
performance of this Amendment.

(b) This Amendment has been duly executed and delivered by such Person and
constitutes such Person’s legal, valid and binding obligations, enforceable in
accordance with its terms, except as such enforceability may be subject to
(i) bankruptcy, insolvency, reorganization, fraudulent conveyance or transfer,
moratorium or similar laws affecting creditors’ rights generally and
(ii) general principles of equity (regardless of whether such enforceability is
considered in a proceeding at law or in equity).

(c) No consent, approval, authorization or order of, or filing, registration or
qualification with, any court or governmental authority or third party is
required in connection with the execution, delivery or performance by such
Person of this Amendment.

(d) The representations and warranties set forth in Article III of the Credit
Agreement are true and correct as of the date hereof (except for those which
expressly relate to an earlier date).

(e) After giving effect to this Amendment, no event has occurred and is
continuing which constitutes a Default or an Event of Default.

(f) The Security Documents continue to create a valid security interest in, and
Lien upon, the Collateral, in favor of the Administrative Agent, for the benefit
of the Lenders, which security interests and Liens are perfected in accordance
with the terms of the Security Documents and prior to all Liens other than
Permitted Liens.

(g) Except as specifically provided in this Amendment, the Credit Party
Obligations are not reduced or modified by this Amendment and are not subject to
any offsets, defenses or counterclaims.

3.3 Reaffirmation of Credit Party Obligations. Each Credit Party hereby ratifies
the Credit Agreement and acknowledges and reaffirms (a) that it is bound by all
terms of the Credit Agreement applicable to it and (b) that it is responsible
for the observance and full performance of its respective Credit Party
Obligations.

3.4 Credit Document. This Amendment shall constitute a Credit Document under the
terms of the Credit Agreement.



--------------------------------------------------------------------------------

3.5 Expenses. The Borrower agrees to pay all reasonable costs and expenses of
the Administrative Agent in connection with the preparation, execution and
delivery of this Amendment, including without limitation the reasonable fees and
expenses of the Administrative Agent’s legal counsel.

3.6 Further Assurances. The Credit Parties agree to promptly take such
reasonable action, upon the request of the Administrative Agent, as is necessary
to carry out the intent of this Amendment.

3.7 Entirety. This Amendment and the other Credit Documents embody the entire
agreement among the parties hereto and supersede all prior agreements and
understandings, oral or written, if any, relating to the subject matter hereof.

3.8 Counterparts; Telecopy. This Amendment may be executed in any number of
counterparts, each of which when so executed and delivered shall be an original,
but all of which shall constitute one and the same instrument. Delivery of an
executed counterpart to this Amendment by telecopy or other electronic means
shall be effective as an original and shall constitute a representation that an
original will be delivered.

3.9 No Actions, Claims, Etc. As of the date hereof, each of the Credit Parties
hereby acknowledges and confirms that it has no knowledge of any actions, causes
of action, claims, demands, damages and liabilities of whatever kind or nature,
in law or in equity, against the Administrative Agent, the Lenders, or the
Administrative Agent’s or the Lenders’ respective officers, employees,
representatives, agents, counsel or directors arising from any action by such
Persons, or failure of such Persons to act under this Credit Agreement on or
prior to the date hereof.

3.10 GOVERNING LAW. THIS AMENDMENT SHALL BE GOVERNED BY, AND SHALL BE CONSTRUED
AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK.

3.11 Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

3.12 General Release. In consideration of the Administrative Agent, on behalf of
the Lenders, entering into this Amendment, each Credit Party hereby releases the
Administrative Agent, the Lenders, and the Administrative Agent’s and the
Lenders’ respective officers, employees, representatives, agents, counsel and
directors from any and all actions, causes of action, claims, demands, damages
and liabilities of whatever kind or nature, in law or in equity, now known or
unknown, suspected or unsuspected to the extent that any of the foregoing arises
from any action or failure to act under the Credit Agreement on or prior to the
date hereof.

3.13 Consent to Jurisdiction; Service of Process; Waiver of Jury Trial. The
jurisdiction, services of process and waiver of jury trial provisions set forth
in Sections 9.13 and 9.16 of the Credit Agreement are hereby incorporated by
reference, mutatis mutandis.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF the parties hereto have caused this Amendment to be duly
executed on the date first above written.

 

BORROWER:   OSI SYSTEMS, INC.,     a California corporation     By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer   GUARANTORS:  
DOLPHIN MEDICAL, INC.,     a California corporation     By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer     FERSON
TECHNOLOGIES, INC.,     a California corporation     By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer     METOREX
SECURITY PRODUCTS, INC.,     a California corporation     By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer     OSI DEFENSE
SYSTEMS, LLC,     a Florida limited liability company     By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer     OSI
ELECTRONICS, INC.,     a California corporation     By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer  



--------------------------------------------------------------------------------

  OSI OPTOELECTRONICS, INC.,     a California corporation     By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer    

OSTEOMETER MEDITECH, INC.,

a California corporation

    By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer    

RAPISCAN SECURITY PRODUCTS, INC.,

a California corporation

    By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer    

RAPISCAN LABORATORIES, INC.,

a Delaware corporation

    By:  

/s/ Shiva Kumar

    Name:   Shiva Kumar     Title:   President    

RAPISCAN SYSTEMS, INC.,

a California corporation

    By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer    

SPACELABS HEALTHCARE, INC.,

a Delaware corporation

    By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer  



--------------------------------------------------------------------------------

 

SPACELABS HEALTHCARE, L.L.C.,

a Washington limited liability company

    By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer    

SPACELABS MEDICAL, INC.,

a Delaware corporation

    By:  

/s/ Deepak Chopra

    Name:   Deepak Chopra     Title:   Chief Executive Officer   ADMINISTRATIVE
AGENT:   WACHOVIA BANK, NATIONAL ASSOCIATION,   as a Lender and as
Administrative Agent on behalf of the Required Lenders   By:  

/s/ James Travagline

    Name:   James Travagline     Title:   Vice President  